NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2006-7041

                                 TIM MCREYNOLDS,

                                                            Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Tim McReynolds, of Geneva, Alabama, pro se.

       Steven J. Abelson, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With him
on the brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director. Of counsel on the brief
were David J. Barrans, Deputy Assistant General Counsel, and Martie S. Adelman,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2006-7041

                                  TIM MCREYNOLDS,

                                                        Claimant-Appellant,

                                            v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                        Respondent-Appellee.


Appeal from the United States Court of Appeals for Veterans Claims in 04-1363, Judge
Mary J. Schoelen.
                          __________________________

                              DECIDED: August 6, 2008
                           __________________________


Before NEWMAN and LINN, Circuit Judges, and O’GRADY, District Judge. *

PER CURIAM.

      Tim McReynolds (“McReynolds”) appeals from a July 13, 2005 order of the

United States Court of Appeals for Veterans Claims (“Veterans Court”), affirming a July

29, 2004 decision by the Board of Veterans’ Appeals (“Board”) denying entitlement to

service connection for alleged right knee and right ankle disabilities.        Because

McReynolds’s sole argument on appeal relates to issues over which we do not have

jurisdiction, see 38 U.S.C. § 7292(d)(2), we dismiss.



      *
             Honorable Liam O’Grady, District Judge, United States District Court for
the Eastern District of Virginia, sitting by designation.
      Our jurisdiction to hear appeals from the Veterans Court is strictly limited to

questions of law and constitutional issues; we have no jurisdiction to review “(A) a

challenge to a factual determination, or (B) a challenge to a law or regulation as applied

to the facts of a particular case.” Id. McReynolds does not contend that the Veterans

Court’s decision involved the validity or interpretation any statute or regulation. Nor

does he allege that this case presents any consitutional issues. Rather, McReynolds’s

sole statement on appeal relates to the Board’s allegedly erroneous finding that there

was no service connnection. Any arguments supporting this allegation would relate to

factual determinations and the application of law to facts—issues outside the scope of

our jurisdiction. Accordingly, because McReynolds fails to present an issue over which

we have jurisdiction, the appeal is dismissed.

                                         COSTS

      No costs.




2006-7041                               2